Title: General Orders, 23 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 23rd 1776
Parole Cape-Fear.Countersign Moore.


Col. James Reed’s, Nixon’s, Poor’s, Prescot’s, Arnold’s, and Baldwins Regiments, are the first to march, under Brigadier Genl Sullivan; they are to be ready at a moment’s warng—The General flatters himself that the commanding Officer of each of these, and the other Corps, will exert themselves (as they are

going to join the Troops of other Colonies) in sprucing up their men, that they may look as Soldierlike, and reputable, as possible—This, and a proper Attention to the good and orderly behaviour of the men, and the proper care of their Arms, Ammunition and Accoutrements, are qualifications essentially necessary to every commanding Officer, therefore, for their own Honor, and the Honor of the New-England Colonies, it is hoped they will diligently exert themselves at this time.
Two Companies of Artillery, with such light brass Ordnance, and Stores, as the Commanding Officer of the Artillery shall direct, are to march with Genl Sullivan.
Col. Gridley is to apply to Genl Ward for such men, as are necessary for the Demolition of the Lines, on Boston neck, who is to see the work executed as fast as possible—The Pickets, and other useful Materials, to be preserved, and placed so as to be ready when called for, under the care of Sentries, such parts of these works as may be of Service for our defence, are to be preserved.
Col: Knox will immediately lay out a Battery upon Charles-Town point. to be executed under the direction of Lieut. Col. Mason of the Artillery—A Field Officer, with all the men off duty, of Col. Robinsons Regiment, to march at Sun-rise to morrow morning to Charles-Town point as a working party.
